Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on November 4, 2021 is being considered by the Examiner. 
Response to Amendment
Applicant’s arguments, see the amendment filed on October 27, 2021 with respect to the rejection of claims 1-18 under 35 U.S.C. 101 and the rejection of claims 1-18 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 9 and 18, and the addition of claim 19 by the amendment. Claims 1-8, 10-17 and 19 are pending in the application. 
Allowance
Claims 1-8, 10-17 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Fuhao Qin et al. (The Leading Edge, “A robust implementation and application of anti-leakage Fourier transform interpolation’, hereon Fuhao) fails to anticipate or render obvious "a computer-implemented  method for generating seismic images of subterranean features,” including the steps (or comprising) “…removing the selected at 
In reference to claim 10: the instant claim is directed to a system and includes similar allowable subject matter as the method claim noted above. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857